Fourth Court of Appeals
                                San Antonio, Texas
                                     January 31, 2018

                                   No. 04-16-00406-CR

                                   Carl Wade BAILES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR0076
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER

Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court